         Case 4:20-cv-01019-KGB Document 15 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TONY RUIZ,                                                                          PLAINTIFF
ADC #157474

v.                            Case No. 4:20-cv-01019-KGB-JTK

WENDY KELLY, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered and

adjudged that the Court dismissed without prejudice this case.    The relief sought is denied.

       It is so adjudged this 2nd day of February, 2021.


                                             _________________________________
                                             KRISTINE G. BAKER
                                             UNITED STATES DISTRICT JUDGE




                                                 1
